Judgment, Supreme Court, New York County, entered April 16, 1979, denying a petition to stay arbitration and to vacate a notice of intention to arbitrate and ordering the parties to proceed to arbitration, affirmed, without costs. Petitioner and respondent entered into an agreement under which respondent was to complete the erection and installation of six package boilers and associated equipment. A time came when respondent served on petitioner a demand for arbitration. Petitioner instituted a special proceeding pursuant to CPLR 7503 (subd [b]) to permanently stay the arbitration and vacate the demand. Special Term denied the petition in all respects and ordered the parties to proceed to arbitration. From an examination of the agreement, it is appar*685ent that the parties agreed to submit to arbitration disputes concerning increases and decreases in cost or time arising out of work done by the contractor pursuant to changes directed by the petitioner or as a result of changes by the petitioner in plans or specifications. We are satisfied that the demand for arbitration is reasonably interpreted to describe just such disputes notwithstanding some ambiguity in the phrasing of the first sentence of the demand. Concur—Sandler, J. P., Sullivan, Bloom, Lupiano and Ross, JJ. Lupiano, J., concurs for the reasons stated by Helman, J., at Special Term.